Citation Nr: 1419383	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975. The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Medical inquiry is needed into the appellant's contention that her documented                hip dysplasia syndrome is symptomatic of an underlying spina bifida. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an appropriate VA examination with regard to her claimed spina bifida.     The claims folder must be provided to and reviewed        by  the examiner in conjunction with the examination.   All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should determine whether it is at least as likely as not that the Veteran's daughter manifests the condition of spina bifida, taking into consideration the clinical history of hip dysplasia and whether this is symptomatic of spina bifida.
2. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claim on appeal                 based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to        the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R.                     § 3.655.

(continued on the next page)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



